Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-10, 15, and 19, in the reply filed on 09/09/2021 is acknowledged.

	Claims 1-19 are pending
Claims 11-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
Claims 1-10, 15, and 19 are under examination on the merits.

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 6, 7, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The claims are drawn to a bispecific antibody construct comprising a first antigen-binding domain which binds CLDN18.2 and a second antigen-binding domain which binds human CD3, wherein the first domain binds to the same epitope of CLDN18.2 as an antibody that binds CLDN18.2 and comprises a) the VH CDRs 1-3 of SEQ ID NO(s) 121-123 and the VL CDRs 1-3 of SEQ ID NO(s) 124-126,  b) the VH CDRs 1-3 of SEQ ID NO(s) 133-135 and the VL CDRs 1-3 of SEQ ID NO(s) 136-138, c) the VH of SEQ ID NO: 127 and the VL of SEQ ID NO: 128, or d) the VH of SEQ ID NO: 139 and the VL of SEQ ID NO: 140. The claims encompass a genus of anti-CLDN18.2 antigen-binding domains which bind to the same epitope as a second anti-CLDN18.2 antibody. Applicant has disclosed various species encompassed within the claimed genus, specifically, bispecific antibody constructs comprising a first antigen-binding domain which binds CLDN18.2 and a second antigen-binding domain which binds human CD3, wherein the first domain comprises a) the VH CDRs 1-3 of SEQ ID NO(s) 121-123 and the VL CDRs 1-3 of SEQ ID NO(s) 124-126,  b) the VH CDRs 1-3 of SEQ ID NO(s) 133-135 and the VL CDRs 1-3 of SEQ ID NO(s) 136-138, c) the VH of SEQ ID NO: 127 and the VL of SEQ ID NO: 128, or d) the VH of SEQ ID NO: 139 and the VL of SEQ ID NO: 140; however in the absence of empirical determination, one skilled in the art would be unable to immediately envision, recognize, or distinguish at least most of the members comprised within the genus claimed, specifically, which light and heavy chain CDR sequences give rise to anti-CLDN18.2 antigen-binding domains capable of binding to the same epitope as said second anti-CLDN18.2 antibody. As such Applicant’s disclosure does not satisfy the written description requirement of 35 U.S.C. 112(a).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, as indicated above, Applicant has adequately described multiple species within the genus claimed; however given the substantial antibody structure variation within the claimed genus and the high level of unpredictability in the art, the disclosure of said species is not sufficiently representative of the entire genus.
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR region amino acid sequences (or combinations thereof) that confer upon an anti-CLDN18.2 antigen-binding domain the ability to bind to the same epitope as said second anti-CLDN18.2 antibody. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody' s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind to the same epitope as said second anti-CLDN18.2 antibody which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that a resultant anti-CLDN18.2 antigen-binding domain comprises six CDRs that confer the ability to bind to the same epitope as said second anti-CLDN18.2 antibody.
With respect to claim 6, this claim is included in the rejection of the claims under 35 U.S.C. 112(a), because absent empirical determination, one skilled in the art would be unable to readily determine which VL CDR sequences should be paired with the VH CDR sequences comprised within SEQ ID NO(s): 127 or 139 such that a resultant anti-CLDN18.2 antigen-binding domain comprises six CDRs that confer the ability to bind to the same epitope as said second anti-CLDN18.2 antibody.
With respect to claim 7, this claim is included in the rejection of the claims under 35 U.S.C. 112(a), because absent empirical determination, one skilled in the art would be unable to readily determine which VH CDR sequences should be paired with the VL CDR sequences comprised within SEQ ID NO(s): 128 or 140 such that a resultant anti-CLDN18.2 antigen-binding domain comprises six CDRs that confer the ability to bind to the same epitope as said second anti-CLDN18.2 antibody.
Although screening techniques can be used to isolate anti-CLDN18.2 antigen-binding domains that bind to the same epitope as said second anti-CLDN18.2 antibody, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, the claims recite a genus of anti-CLDN18.2 antigen-binding domains which bind to the same epitope(s) as one of multiple second anti-CLDN18.2 antibodies. Said epitopes are partially described at p. 92 and 93 of the specification; however even if said epitopes were fully described by amino acid sequence, based upon the Memo, it is submitted that adequate description of an antigen to which an antibody binds, such as a particular CLDN18.2 epitope, is not sufficient to adequately describe the genus of antibodies specific for said antigen. Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
Therefore given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.
	
Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642